
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 927
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Barton of Texas
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Declaring that it shall continue to be the
		  policy of the United States, consistent with the Taiwan Relations Act, to make
		  available to Taiwan such defense articles and services as may be necessary for
		  Taiwan to maintain a sufficient self-defense capability.
	
	
		Whereas April 10, 2009, marked the 30th anniversary of the
			 enactment of the Taiwan Relations Act (Public Law 96–8), codifying in law the
			 basis for continued commercial, cultural, and other relations between the
			 United States and the Taiwan;
		Whereas the Taiwan Relations Act, as the cornerstone of
			 United States-Taiwan relations, has been instrumental in maintaining peace,
			 security, and stability in the Taiwan Strait since its enactment in 1979, when
			 the United States extended diplomatic recognition to the People's Republic of
			 China;
		Whereas the Taiwan Relations Act specifies that it is
			 United States policy to consider any non-peaceful means to determine Taiwan's
			 future a threat to the peace and security of the Western Pacific
			 and of grave concern to the United States, to provide
			 Taiwan with arms of a defensive character and to maintain the
			 capacity of the United States to resist any resort to force or other forms of
			 coercion jeopardizing the security, or social or economic system of
			 Taiwan's people;
		Whereas section 3(a) of the Taiwan Relations Act states
			 that the United States will make available to Taiwan such defense
			 articles and defense services in such quantity as may be necessary to enable
			 Taiwan to maintain a sufficient self-defense capability;
		Whereas section 3(b) of the Taiwan Relations Act
			 stipulates that both the President and the Congress shall determine the nature
			 and quantity of such defense articles and services based solely
			 upon their judgment of the needs of Taiwan;
		Whereas Taiwan's 2007 defense budget included
			 approximately $488,000,000 to begin the process of procuring 66 new United
			 States-origin F–16C/D fighters, pending United States price and availability
			 data;
		Whereas the Taiwanese Defense Ministry has requested and
			 the Executive Yuan approved in August 2007 a 2008 defense budget that includes
			 approximately $764,000,000 for the second year's budget for F–16C/D
			 fighters;
		Whereas the 2009 Pentagon Report on the Military Power of
			 the People's Republic of China stated that The PLA's modernization
			 vis-à-vis Taiwan has continued over the past year, including its build-up of
			 short-range missiles opposite the island, and that In the
			 near-term, China's armed forces are rapidly developing coercive capabilities
			 for the purpose of deterring Taiwan's pursuit of de jure
			 independence;
		Whereas the report added that These same
			 capabilities could in the future be used to pressure Taiwan toward a settlement
			 of the cross-Strait dispute on Beijing's terms while simultaneously attempting
			 to deter, delay, or deny any possible U.S. support for the island in case of
			 conflict; and
		Whereas the Director of National Intelligence, Admiral
			 Dennis Blair, in the 2009 Annual threat Assessment of the Intelligence
			 Community for the Senate Select Committee on Intelligence, stated that
			 Preparations for a possible Taiwan conflict continue to drive the
			 modernization goals of the People's Liberation Army and the Chinese
			 defense-industrial complex: Now, therefore, be it
		
	
		That—
			(1)it shall continue to be the policy of the
			 United States, consistent with the Taiwan Relations Act, to make available to
			 Taiwan such defense articles and services as may be necessary for Taiwan to
			 maintain a sufficient self-defense capability; and
			(2)the United States
			 should determine the nature and quantity of such defense articles and services
			 “based solely” upon the legitimate defense needs of Taiwan.
			
